DETAILED ACTION

 Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. 

(US 2017/0184287). Walker et al. (hereinafter Walker) discloses a combined wrist band and 

towel apparatus including a tubular wrist band (162) defining an inner surface and an outer 

surface as shown on figure 2C. A towel (110) made of any textile, cloth or flexible woven 

material, subparagraph 20 includes an attachment means for attaching the towel (110) to 

said inner surface of the wrist band (162) by being stitches/sewn thereto, subparagraph 29 and 

also shown in figure 2C. The towel is partially between the wrist band when worn and the user 

and the user sees  the outer surface as shown in figure 4D.  Further the towel (110) defines a 

rectangular shape having four corners is directly connectable permanently by stiches/sewn to the 

wrist band (162) only by the attachment means at a single location at only one of said four 

corners and do not attach or enable attachment of the towel to the wrist band at any other 

location on the towel (110) as shown in figure 4C. However, Walker does not show the towel 

being made of an absorbent material.  



	Subparagraph 20 of Walker discloses that the towel (110) made of any textile, cloth, 

flexible woven material, thickness, etc. Therefore, it would have been obvious to one skilled in 

the art before the effective date of the claimed invention that the towel of Walker can be made 

but not limited to an absorbent material, etc. depending on availability at the time the device was 

made or depending on particular application thereof. 
	

With regard to claims 8 and 13, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the towel of Walker defines a generally 

square shape having four corners with the wrist band attached to only one of the four corners by 

the attachment means as shown in figure 4C.  

 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.


 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 12, 2021					                 /TAJASH D PATEL/                                                                                                     Primary Examiner, Art Unit 3732